On a former day this case was reversed because there was no record showing the appointment and qualification of the special judge. However, in a supplemental transcript, it is shown that the special judge was appointed by the Governor on a certificate of the regular judge that he was disqualified in certain cases, including that of the appellant. Under the statute, Art. 1885, Revised Civil Statutes, 1925, the Governor is without authority to appoint a special judge because of the disqualification of the regular judge except upon certain conditions, none of which are existent in the present case. The record is identical with that in Kid Harris v. State, No. 9426, this day decided, and the disposition of that case and the reasons therefor stated in the opinion are controlling in the present instance.
For the reasons and upon the authorities there stated, the state's motion for rehearing is overruled.
Overruled.